Title: From Charles Francis Adams to Abigail Smith Adams, 19 January 1814
From: Adams, Charles Francis
To: Adams, Abigail Smith



My Dear and Honoured Grandmama,.
St: Petersburg 19 January 1814

After having written to my Grandpapa, and my Brothers, I must not omit writing to you, to express my gratitude for your kindness to my Brothers, as well as to myself, longer ago than I can remember.
We have now vacation time at school; and one Evening, Papa and Mama permitted me to have a party of my school-mates, and a few other young Gentlemen and Ladies of my acquaintance. We had a great many pretty shows, and Punch and his wife, and the Chinese Shadows; and oh! how happy we all were!
Last Evening, I went to another party, at Mr: Cayley’s. Two of his sons are my school-mates. There were two fiddlers who play’d for us: and we drew for King and Queen,. Miss Sophie Krehmer was Queen; and I was King. And then we drank healths.
Tomorrow the school begins again, and I hope to improve, so that my next letter may be better written than this one.
I am, Dear Grandmama, your dutiful Grandson,
Charles Francis Adams